Citation Nr: 1434063	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-09 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 14, 2009, for the grant of a total rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel





INTRODUCTION

The Veteran served on active duty from August 1979 to December 1988, from June 1991 to June 11, 1998, and from June 14, 1998, until retirement on October 31, 2002.  The DD-214 Form of her last period of active military service shows that she had 4 years and 4 months of net active service for that period of service and 16 years and 3 months of prior active service (totaling more than 20 years of active service). 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted a TDIU, effective January 14, 2009.  In May 2009, the Veteran submitted a Notice of Disagreement (NOD) with the effective date assigned for her TDIU.  The RO issued a Statement of the Case (SOC) on this issue in January 2010.  In March 2010, the Veteran submitted her Substantive Appeal (on VA Form 9) on this issue.  Thus, the Veteran perfected a timely appeal of this issue. 

In June 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal was then returned to the Board for appellate disposition.  In a November 2012 decision, the Board denied the claim currently on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Joint Motion for Remand of Board Decision on Appeal (Joint Motion), the parties asked that the Board's November 2012 decision be vacated and the matter be remanded to the Board for readjudication and disposition consistent with the Joint Motion.  In January 2014, the Court granted the Joint Motion and vacated the November 2012 decision, remanding the case to the Board for readjudication and disposition consistent with that motion.  The case is now before the Board again on appeal.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with her paper claims file. 

FINDINGS OF FACT

1.  The Veteran is currently service-connected for the following disabilities:  posttraumatic stress disorder (PTSD), assigned an initial 50 percent rating since May 16, 2003, and a 70 percent rating since January 14, 2009; osteoarthropathy of the right shoulder and both knees, post-traumatic arthritic changes of the right ankle, and lumbar and thoracic spondylosis, rated 10 percent disabling since November 1, 2002; and, a hiatal hernia with gastroesophageal reflux disease (GERD), rated noncompensably disabling since November 1, 2002.  There have been combined disability evaluations of 10 percent since November 1, 2002, 60 percent since May 16, 2003, and 70 percent since January 14, 2009.  A TDIU rating has been in effect since January 14, 2009. 

2.  The Veteran's VA Form 21-8940, formal claim for a TDIU rating, was received on November 19, 2007. 

3.  There are no formal or informal unadjudicated claims filed for a TDIU rating prior to November 19, 2007.

4.  The Veteran was last employed on a full-time basis when she retired from active military service in October 2002, having served as a parachute rigger and as a medical service officer.  The Veteran has four years of college education. 

5.  Since November 19, 2006 (one year prior to the formal claim), it was factually ascertainable that a TDIU rating was warranted on an extraschedular basis, as the evidence demonstrates that since this date the Veteran was unable to secure or follow a substantially gainful occupation as a result of her service-connected PTSD.


CONCLUSION OF LAW

The criteria for an earlier effective date of November 19, 2006, for a TDIU rating, on an extraschedular basis, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400, 4.16, 4.19 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of (2000) (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the Veteran was provided appropriate VCAA notice of what was required to substantiate her TDIU claim by a letter dated in December 2008, prior to the subsequent grant of a TDIU rating by the February 2009 RO rating decision. 

This appeal arises from the Veteran's disagreement, by filing her NOD in May 2009, with the effective date assigned of January 14, 2009, for the TDIU rating upon the February 2009 grant of that benefit.  Once a benefit has been granted, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, the filing of a NOD does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3) (2013). 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claim for an earlier effective date for a TDIU rating in this Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As to VA's duty to assist, VA has associated with the claim files the Veteran's service treatment records (STRs), personnel records, and post-service private and VA treatment records.  Records of her award of Social Security Administration (SSA) disability benefits are on file.  She has been afforded VA examinations as to her service-connected disabilities, and the reports of those evaluations contain all findings needed to properly evaluate her disabilities.  38 C.F.R. § 4.2 (2013).  She declined the opportunity to testify in support of her claim for an earlier effective date. 

The Board is also satisfied as to substantial compliance with its June 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included having the VA Director of Compensation and Pension (C&P) Service consider extraschedular entitlement for a TDIU rating prior to January 14, 2009.  By letter of March 5, 2012, the Director denied entitlement to a TDIU rating on an extraschedular basis.  Finally, as directed by the remand, the Agency of Original Jurisdiction (AOJ) readjudicated the Veteran's claim in the March 2012 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Background

On a VA examination in August 2002, it was reported that the Veteran had 22 years of military service.  She had worked during service as a parachute rigger and, later, as a medical service officer, and was currently in active service.  Upon a review of her systems it was reported that could sustain heavy physical activities without immediate distress. 

Historically, a November 2002 rating decision granted service connection for osteoarthropathy of the right shoulder and both knees, post-traumatic arthritic changes of the right ankle, and lumbar and thoracic spondylosis, which was assigned an initial 10 percent rating.  The rating decision also granted service connection for a hiatal hernia with GERD, which was assigned a noncompensable rating.  Both of these ratings were made retroactively effective from November 1, 2002, the day after discharge from the Veteran's last period of active service. 

An April 2003 report of a psychiatric evaluation from the Goldsboro Psychiatric Clinic reveals that the Veteran had multiple PTSD symptoms, had not worked since retiring from military service in October 2002, and lived with her daughter who had numerous life-threatening complications of lupus.  A Global Assessment of Functioning (GAF) score of 45 (indicative of serious problems) was assigned.  She had been unable to work since retiring from the military.  Another report from that facility, which is essentially identical to the first, additionally states that the Veteran was moderately compromised in her ability to sustain social and work relationships and, so, was considered permanently disabled and unemployable. 

Records from the Goldsboro Psychiatric Clinic dated in May, July, and August 2003 reflect psychiatric treatment.  In a December 2003 report from this facility, it was reported that due to PTSD the Veteran was severely compromised in her ability to sustain work relationships and, thus, was considered permanently and totally disabled and unemployable.  

Treatment records of Dr. B. F. reflect treatment of the Veteran in 2002 to 2003 for problems with her feet and ankles. 

Treatment records of Dr. D. H. reflect treatment of the Veteran for sinusitis in 2001 (during service) and on one occasion in March 2003. 

Records of Dr. B. M. of the Capital Physicians Group from 1999 to 2004 reflect treatment for multiple service-connected and multiple nonservice-connected disabilities. 

On VA psychiatric examination in March 2006 it was noted that the Veteran had not been hospitalized or had outpatient treatment for a mental disorder.  A private physician had given her a prescription for psychotropic medications and she saw him every 3 months since her initial visit in 2003.  She had been unemployed since retiring from military service and the reason was that she had no room for work because she was trying to get caught up on life and had many things to do.  It was reported that her unemployment was not due to her mental disorder. 

A January 2007 VA outpatient treatment record reflects that the Veteran had significant caregiver stress as the sole caretaker of her daughter, who had lupus, and was about to undergo renal transplantation.  The Veteran had weaned herself off of psychotropic medications to keep her head clear in order to help care for her daughter.  She had lots of caregiver stress.  She had a sister.  There was a comment concerning being involved in real estate, "rehabing" houses, and managing property, but it is unclear whether this pertained to the Veteran or to the Veteran's sister. 

A September 2007 Board decision granted service connection for PTSD.  An October 2007 rating action effectuated the grant of service connection for PTSD and assigned an initial 30 percent disability rating, effective May 16, 2003 (date of receipt of claim).  The Veteran submitted a timely November 2007 NOD appealing the initial disability rating assigned for her service-connected PTSD. 

VA Form 21-8940, Application for Compensation Based on Unemployability, was submitted on November 19, 2007.  In the claims, the Veteran reported that her disability (specifically her PTSD) had affected her full-time employment and she had become too disabled to work.  She had last worked on October 30, 2002, when she retired from military service.  She had not tried to obtain employment since she had become too disabled to work.  She had 4 years of college education. 

Records from SSA include a decision of an Administrative Law Judge in September 2005, which awarded the Veteran entitlement to SSA disability benefits due to her psychiatric disorder.  She filed her SSA claim in July 2003, alleging disability since November 1, 2002.  She was awarded SSA disability benefits beginning that date.  The records associated with that award include a December 2003 statement from a physician of the Goldsboro Psychiatric Clinic (that signed the earlier April 2003 report), which reflects that the Veteran had been seen at that clinic since April 2003 and her diagnosis was PTSD.  Her symptoms included generalized anxiety, severe and chronic sleep disturbance, frequent irritability and mood swings, severe memory problems, exaggerated startle response, depressed mood, crying spells, and sensitivity to loud noises.  Her PTSD severely compromised her ability to sustain social and work relationships.  Thus, she was considered permanently and totally disabled, and unemployable. 

The SSA records also include an October 2003 clinical report, which reflects that the Veteran stated that it was her mental problem that was keeping her from working, and that her physical disorders were not playing a part in her unemployability. 

On VA psychiatric examination dated on January 14, 2009, it was noted that the Veteran was not currently taking psychotropic medications and was not receiving psychiatric outpatient treatment.  There had been no remission of her psychiatric symptoms.  She had had moderate and persistent symptom of PTSD.  She had last worked when on active duty.  She had a Master's Degree.  She had a driver's license.  She took care of her daughter.  She had few friends and limited recreational and leisure pursuits.  On mental status examination her mood was a bit tense, but she was cooperative and friendly, and her affect was appropriate.  She complained of nightmares and some intrusive thoughts.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations or ideas of reference or suspiciousness.  She was fully oriented and her recent and remote memory appeared to be adequate.  Her insight and judgment appeared to be adequate.  The diagnosis was PTSD and her GAF score was 54.  She was receiving SSA disability benefits due to her PTSD.  The degree of her social and occupational impairment from psychiatric symptoms was moderate to severe.  Due to her persistence of symptoms, avoidance of interacting with others, and difficulty sleeping, it was the VA examiner's opinion that either sedentary or active employment would be very problematic for the Veteran. 

On VA gastrointestinal and spinal examinations dated on January 14, 2009, the Veteran reported that she had not worked since military service due to her PTSD, and not because of her hiatal hernia with GERD or spinal problems. 

Another VA Form 21-8940, Application for Compensation Based on Unemployability, was received on January 14, 2009. 

The Veteran was notified by a RO letter of January 27, 2009, of a rating decision denying a TDIU rating. 

A February 2, 2009, rating decision granted an increase in the 30 percent rating for PTSD to 50 percent, retroactively effective from May 16, 2003, and granted a 70 percent rating, retroactively effective from January 14, 2009.  The rating decision also granted a TDIU rating, effective January 14, 2009.  The Veteran filed a NOD to the ratings for PTSD in February 2009, stating that the NOD addressed "[i]ncreased rating for PTSD (including IU)." 

The Veteran was sent a SOC on February 20, 2009, addressing the evaluation of the service-connected PTSD.  Her Substantive Appeal (on VA Form 9) regarding her increased rating claim for her PTSD was received on May 14, 2009. 

In May 2009, the RO informed the Veteran that the Substantive Appeal for the PTSD claim was untimely, and provided her with notice of her appellate rights.  She did not appeal the RO's decision that her Substantive Appeal was untimely.  When the Board remanded this case in June 2011, it was noted that the October 2007 rating decision was final and unappealed.  See 38 C.F.R. § 20.1103 (2013); see also 38 U.S.C.A. § 7105(d)(3) (West 2002); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32 (2013). 

The Veteran's NOD as to the effective date for a TDIU rating (set as January 14, 2009, by the February 2009 rating decision) was received in May 2009.  After an SOC was issued on January 22, 2010, she perfected her appeal in a timely manner by filing VA Form 9 on March 5, 2010 (within 60 days of the January 22, 2010, SOC). 

Pursuant to the Board's June 2011 remand instructions, the AOJ referred this case to the VA Director of C&P in November 2011 for consideration of whether a TDIU rating was warranted on an extraschedular basis prior to January 14, 2009.  The referral letter included, as required by regulation, information of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and other factors having a bearing on the issue. 

In March 2012, the Director of C&P found that a TDIU rating was not warranted on an extraschedular basis prior to January 14, 2009.  It was stated that, upon a review of the claim folder: 

Prior to this date [January 14, 2009], she was service connected for PTSD at 50 percent disabling; osteoarthropathy, right shoulder and bilateral knee, post-traumatic arthritis changes, right ankle, lumbar and thoracic spondylosis at 10 percent disabling; and hiatal hernia with gastroesophageal reflux disease at 0 percent disabling.  The combined evaluation was 60 percent. 

A treatment record from Goldsboro Psychiatric Clinic dated April 8, 2003 stated that the Veteran is moderately compromised in her ability to sustain social relationships and work relationships, therefore, the examiner opined that the Veteran is permanently disabled and unemployable.  The following symptoms were reported: intrusive thoughts, sense of foreshortened future, severe sleep disturbance, irritability, memory problems, exaggerated startle response, phobia of flying, and intermittent depressed mood.  The examination showed that the Veteran was pleasant, cooperative, hygienic, had normal speech, had no hallucinations, no delusions, no suicidal or homicidal ideation, had linear thought processes, was oriented, had intact cognition, and fair insight and judgment.  Records from May 20, 2003 to December 5, 2004 noted similar symptoms, with some improvement on medication. 

In a letter directed to the Social Security Administration dated December 9, 2003, the doctor from Goldsboro Psychiatric Clinic stated that the Veteran was severely compromised in her ability to sustain social and work relationships, therefore, the examiner opined that the Veteran was permanently and totally disabled and unemployable.  On the same date, treatment records noted improvement with "some continued intermittent vague symptoms." 

Social Security disability benefits were awarded from November 1, 2002 based on the Veteran's mental disability.  A Mental Residual Functional Capacity Assessment form was completed by SSA on October 15, 2003.  The main categories contain: understanding and memory, sustained concentration and persistence, social interaction, and adaptation.  There are several categories of functional capacity listed under each main category.  The Veteran was assessed as not significantly limited for a majority of the form, and "moderately limited" was the most severe assessment made on any of the categories.  There were no "markedly limited" categories assessed. 

A VA examination on March 13, 2006, indicated that the Veteran had been unemployed since discharge from the military.  The Veteran reported the reason for unemployment as "no room for work, because trying to get caught up on life, no room for work, so many things to do."  The examiner specifically noted that the Veteran does not report that unemployment is due to the mental disorder's effects.  The following symptoms were reported: difficulty sleeping, re-experiencing of traumatic events, feeling of detachment from others, mild obsessive or ritualistic behavior, and mild memory problems.  The examiner reported that the Veteran was clean but had poor grooming, was cooperative, speech was unremarkable, affect was blunted, mood was dysphoric, attention was intact, she was oriented, thought processes, and content were unremarkable with no delusions, there were no hallucinations, no inappropriate behavior, no panic attacks, no suicidal or homicidal thoughts, and no problems with activities of daily living.

There is no evidence indicating that the Veteran's right shoulder, knees, right ankle, back or hiatal hernia with GERD has any effect on her ability to maintain employment. 

38 C.F.R. § 4.16(b) provides for a total IU evaluation on an extra-schedular basis for Veterans with service connected disabilities, which are compensated below the minimum level for IU consideration under 
§ 4.16(a), but still render the Veteran incapable of maintaining gainful employment. 

The Veteran has a statement from a doctor which indicated that she is unemployable due to her PTSD.  While this opinion was taken into consideration, the evidence does not support this finding.  On the same date that the Veteran's doctor wrote to the SSA to say that the Veteran's symptoms were severe, the actual treatment report from that date stated she had some continued symptoms which were intermittent and vague.  The totality of the evidence does not support the contention that her service connected PTSD or any other service connected disabilities are so exceptional or unusual, as to render the use of the regular rating schedule standards impractical.  While available evidence prior to January 14, 2009 demonstrates that the Veteran's PTSD symptoms would affect her occupational functioning, evidence does not show symptoms were severe enough to preclude all types of employment, such as employment with limited interactions.  Therefore, entitlement to TDIU on an extra-schedular basis prior to January 14, 2009 is denied. 

TDIU Criteria

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a TDIU rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that she has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render her incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; and, (3) disabilities affecting a single body system, e.g. orthopedic.  38 C.F.R. § 4.16(a). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he or she is unable to maintain substantially gainful employment due to his or her service-connected disabilities, his or her claim for a TDIU cannot be denied in the absence of medical evidence showing that he or she is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

VA's established policy is that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of C&P for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

Analysis

The Veteran seeks an effective date earlier than January 14, 2009, for her TDIU, on an extraschedular basis.  In her Veteran's May 2009 NOD, the Veteran alleged that the proper effective date for the TDIU rating should be May 2003.  

The Veteran is currently service-connected for the following disabilities:  PTSD, assigned an initial 50 percent rating since May 16, 2003, and a 70 percent rating since January 14, 2009; osteoarthropathy of the right shoulder and both knees, post-traumatic arthritic changes of the right ankle, and lumbar and thoracic spondylosis, rated 10 percent disabling since November 1, 2002; and, a hiatal hernia with GERD, rated noncompensably disabling since November 1, 2002.  There have been combined disability evaluations of 10 percent since November 1, 2002, 60 percent since May 16, 2003, and 70 percent since January 14, 2009.  A TDIU rating has been in effect since January 14, 2009. 

The Veteran's disability ratings for her service-connected disabilities did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) prior to January 14, 2009, at which time the AOJ assigned an initial 70 percent disability rating for her service-connected PTSD.  Thus, the Veteran seeks an earlier effective date earlier than January 14, 2009, for her TDIU on an extraschedular basis.  She filed her formal TDIU claim on November 19, 2007.

A claim for a total disability rating based on individual unemployability due to service-connected disabilities "is in essence a claim for an increased rating."  Norris v. West, 12 Vet. App. 413, 420-22 (1999) (applying the informal claim provisions of 38 C.F.R. § 3.157 to TDIU claims); see Hurd v. West, 13 Vet. App. 449, 451-52 (2000) (applying the law governing effective dates for increased-rating claims to the award of TDIU); Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991) (holding that a "claim for unemployability compensation was an application for 'increased compensation' within the meaning of [38 U.S.C.] § [51]10(b)(2)").  A claim for a rating of TDIU is an increased rating claim that follows the effective date rules of 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400(o)(2).  See Dalton, 21 Vet. App. at 23; Hurd, 13 Vet. App. at 451-52. 

In this regard, 38 U.S.C.A. § 5110(a) states that the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a). 

Similarly, the implementing regulation states that the effective date of an award shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  38 C.F.R. § 3.400.  An exception to this general rule occurs in a claim for increased compensation.  38 C.F.R. § 3.400(o)(1).  An effective date for an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.  38 C.F.R. § 3.400(o)(2) (The effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date; otherwise, date of receipt of claim."). 

Here, the Veteran filed her formal TDIU claim on November 19, 2007.  Thus, the earliest possible effective date would be November 19, 2006, one year prior to her TDIU claim.  In this regard, the Board finds that since November 19, 2006, the Veteran has been incapable of substantially gainful employment due solely to her service-connected disabilities, based on her not seeking full time employment following her retirement from active military service, based on actual mental status examination findings, and based on opinions rendered by VA and private physicians.  As will be discussed below, the Board is granting the Veteran an earlier effective date of November 19, 2006, for her TDIU, on an extraschedular basis.  Since November 19, 2006 (one year prior to the formal claim), it was factually ascertainable that a TDIU rating was warranted on an extraschedular basis, as the evidence demonstrates that since this date the Veteran was unable to secure or follow a substantially gainful occupation as a result of her service-connected PTSD.

Specifically, on her Application for Compensation Based on Unemployability, submitted on November 19, 2007, the Veteran reported that her disability (specifically her PTSD) had affected her full-time employment and she had become too disabled to work.  It is clear from the record that, since having retired from the military, the Veteran has not sought full-time employment.  It is also clear that the Veteran was unable to secure or follow a substantially gainful occupation prior to January 14, 2009 (her current TDIU effective date), due to her service-connected PTSD.  For instance, an April 2003 report of a psychiatric evaluation from the Goldsboro Psychiatric Clinic states that the Veteran was moderately compromised in her ability to sustain social and work relationships and, so, was considered permanently disabled and unemployable.  Similarly, a December 2003 statement from the Veteran's treating private physician of the Goldsboro Psychiatric Clinic found that the Veteran's PTSD severely compromised her ability to sustain social and work relationships.  Thus, she was considered permanently and totally disabled, and unemployable.  On VA psychiatric examination dated on January 14, 2009, the VA examiner found that the Veteran's degree of her social and occupational impairment from psychiatric symptoms was moderate to severe.  Due to her persistence of symptoms, avoidance of interacting with others, and difficulty sleeping, it was the VA examiner's opinion that either sedentary or active employment would be very problematic for the Veteran.  Additionally, the Veteran was awarded SSA disability benefits in September 2005 due to her psychiatric disorder.  Thus, based on this evidence, the Board finds that prior to January 14, 2009, it was factually ascertainable that a TDIU rating was warranted on an extraschedular basis, as the evidence demonstrates that prior to this date the Veteran was unable to secure or follow a substantially gainful occupation as a result of her service-connected PTSD.  Thus, the Veteran is entitled to an earlier effective date for her TDIU, on an extraschedular basis.  Here, even though the evidence of record documents unemployability since 2002, as described above, the earliest effective date that is warranted for the Veteran's claim is November 19, 2006, one year prior to her formal TDIU claim.

The Board notes that the very question of entitlement to TDIU rating on an extraschedular basis prior to January 14, 2009, was addressed by the VA Director of C&P, who concluded that the evidence did not support the contention that PTSD or any other service-connected disabilities were so exceptional or unusual, as to render the use of the regular rating schedule standards impractical.  It was further concluded that, while prior to January 14, 2009, the Veteran's PTSD symptoms affected her occupational functioning, the symptoms were not severe enough to preclude all types of employment, such as employment with limited interactions.  

However, the Board finds the Director's opinion to be incorrect and to not be supported by the evidence of record, as the Director overlooked several key records contained in the Veteran's claims file.  Specifically, regarding the December 2003 private medical opinion that found the Veteran to be unemployable due to her PTSD, the Director found that "on the same date that the Veteran's doctor wrote to the SSA to say that the Veteran's symptoms were severe, the actual treatment report from that date stated she had some continued symptoms which were intermittent and vague."  However, the Board notes that the December 2003 private medical opinion, referred to by the Director, also wrote that "the Veteran was severely compromised in her ability to sustain social and work relationships," which is completely different than the statement regarding the severity of the Veteran's PTSD symptomatology.  The Director, however, did not account for the distinguishable statements.  Further, a veteran can have moderate or "intermittent vague symptoms" that can severely impact his/her ability to work, as found to be true by the January 2009 VA examiner.  Specifically, the VA psychiatric examiner opined that, due to the Veteran's persistence of symptoms, avoidance of interacting with others, and difficulty sleeping, that either sedentary or active employment by the Veteran would be very problematic.  This opinion was rendered, even though it was stated that she had moderate and persistent PTSD symptoms.  Thus, the Director did not account for or discuss the presented notion that the Veteran could have moderate PTSD symptoms that can severely impact her ability to work.  Accordingly, the Board finds that the Director of C&P's opinion is inadequate, and the Board chooses to not adopt the presented position.

Instead, based on the aforementioned evidence, the Board finds that the Veteran is entitled to an earlier effective date of November 19, 2006, for her TDIU, on an extraschedular basis.  November 19, 2006, is one year prior to the November 19, 2007, date of her formal TDIU claim.  The claim is granted in this respect.  There are no formal claims filed prior to November 19, 2007.

Regarding an informal TDIU claim dated prior to the November 2007 formal claim, the RO's rating action of October 2007 assigned an initial 30 percent rating for PTSD, when effectuating the Board's September 2007 grant of service connection for PTSD.  The Veteran submitted a timely November 2007 NOD appealing the initial disability rating assigned for her service-connected PTSD.  A February 2, 2009, rating decision granted an increase in the 30 percent rating for PTSD to 50 percent, retroactively effective from May 16, 2003, and granted a 70 percent rating, retroactively effective from January 14, 2009.  The Veteran filed a NOD to the increased ratings assigned for the PTSD in the February 2009 rating decision.  The Veteran was sent a SOC on February 20, 2009, addressing her initial disability rating claims for her service-connected PTSD.  Her Substantive Appeal (on VA Form 9) regarding her increased rating claim for her PTSD was received on May 14, 2009.  In May 2009, the RO informed the Veteran that the Substantive Appeal for the PTSD claim was untimely, and provided her with notice of her appellate rights.  She did not appeal the RO's decision that her Substantive Appeal was untimely.  Thus, the October 2007 rating decision regarding the initial disability rating for the PTSD became final and unappealed.  See 38 C.F.R. § 20.1103; see also 38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 556; 38 C.F.R. § 19.32. 
As the Court explained in Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) and Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005) that where the AOJ assigns a disability rating that is less than 100%, a veteran is understood to have "received general notice of the denial of [her] TDIU claim."  In other words, because a TDIU claim is, in essence, a claim for an increased rating, a denial of an increased rating constitutes a denial of any TDIU claim. "It is reasonable to say that an appellant who receives a disability rating that is less than 100% has notice of how her conditions have been rated and has the opportunity to appeal the rating decision.  Even if she does not have a clear understanding of TDIU, she does have a clear statement of which disability is being rated and the fact that [VA] has declared it to be less than 100% disabling.  Hence, an appellant's ignorance of a particular reason for the denial of a total disability rating does not preclude her from understanding that an appealable decision has been made concerning her claims."  Ingram, 21 Vet. App. at 248. 

Stated in other terms, the October 2007 rating decision is final and implicitly denied any informal claim for a TDIU rating and stands as a bar to an earlier effective date for the Veteran's TDIU rating. 

There is no legal provision for a freestanding challenge to the finality of a prior decision.  Accordingly, an attack on a final decision, including the October 2007 rating action, must be raised through a valid procedure, such as by alleging clear and unmistakable error (CUE) in such a decision, within the meaning of 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2013).  See generally DiCarlo v. Nicholson, 20 Vet. App. 52, 57 (2006); Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed. Cir. 2005); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

Here, there has been no allegation of CUE in the October 2007 rating decision.  Accordingly, the October 2007 rating decision is final and implicitly denied any informal claim for a TDIU rating by denying the Veteran's initial disability rating claim for her service-connected PTSD.  The October 2007 stands as a bar to an earlier effective date for the Veteran's TDIU rating, in that the informal TDIU claims dated prior to October 2007 were denied in the now final October 2007 rating decision.  Following the October 2007 rating decision, the first formal or informal TDIU claim of record is the November 19, 2007, claim.  As stated above, the Board is using this date to grant the Veteran an earlier effective date of November 19, 2006, for her TDIU on an extraschedular basis.

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").  Here, the Board finds that the evidence of record is in equipoise, and thus the favorable resolution of doubt is applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, in giving the Veteran the benefit of the doubt, an earlier effective date of November 19, 2006, for the TDIU on an extraschedular basis is granted.  


ORDER

An earlier effective date of November 19, 2006, for a TDIU rating, on an extraschedular basis, is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


